Opinion by
Mr. Chief Justice Fell,
The plaintiff left Avondale in the morning on a special excursion train which ran to Perryville. On the return trip at night the train stopped at a water tank, in a railroad yard, a third of a mile south of Oxford, a station intermediate between Perryville and Avondale. The plaintiff got off the car in which he was riding and fell through a trestle bridge and was injured. He testified that when the train left Nottingham, a station three and a half miles south of Oxford, a trainman announced that the next stop would be at Oxford and that when the train stopped he supposed it was at Oxford; that while on the platform of the car he saw a light nearby that he supposed was a station light and because of the darkness he saw nothing to indicate that the station had not been reached; that the car in which he rode stopped on the bridge and that he stepped from the car directly into an opening between the girders. His purpose in leaving the car was not disclosed by the testimony.
The case as presented by the plaintiff and his witnesses was that of a passenger who left his car under a reasonable belief that it had reached a station at which he wished to get off and that while alighting was injured without fault on his part. It was submitted to the jury *495with instructions that if the plaintiff was led by the announcement of the trainman to believe that the train had reached Oxford and there was nothing to indicate to him that it had not, he might assume that he could alight with safety, and in so doing he was entitled to the protection due a passenger, and that if in alighting from the car in the ordinary way, he stepped through an opening in the bridge at the foot of the step of the car, he was entitled to recover.
The position taken by the defendant at the trial and here, is that the same rules do not apply to the plaintiff that would have applied to a passenger for Oxford station or to one who had a ticket for a point beyond Oxford and intended to terminate his journey at Oxford. It is a sufficient answer to this to say that it did not appear that the plaintiff did not intend to end his journey at Oxford nor did it appear, for what purpose he alighted. But we do not approve the view that a passenger who alights from his train at an intermediate station for any usual and reasonable purpose, intending to resume his journey when the train starts has forfeited any of his rights as a passenger. It is not unusual for passengers to get off trains at regular stations, not their destinations, for business purposes or exercise or relaxation.. That by so doing they do not change their status as passengers and may rely upon an implied assurance of safety in alighting, has been held in Parsons v. N. Y. C. & H. R. R. Co., 113 N. Y. 355; St. Louis, Etc., Railway Co. v. Glossup, 114 S. W. Rep. (S. C. Arkansas) 247, and Alabama, Etc., Railway Co. v. Coggins, 88 Fed. Rep. 458. In the case last cited, it was said by Taft, J., upon a review of the cases: “But we think the weight of authority, reason, and custom, all require us to hold that where a passenger, without objection by the company or its agents, alights at an intermediate station which is a station for the discharge and reception of passengers, for any reasonable and usual purpose, like that of refreshment, the send*496ing or receipt of telegrams, or of exercise by walking up and down the platform, or the like, be does not cease to be a passenger, and is justified in the belief that the company is exercising due care for bis safety.” There is no direct authority on the subject in this State, but there is nothing in any of our cases that suggests a different conclusion.
Tbe judgment is affirmed.